Citation Nr: 1610289	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  13-09 027A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a clothing allowance.  

2.  Entitlement to service connection for fibromyalgia.

3.  Entitlement to an initial compensable rating for chronic headaches prior to December 16, 2010.

4.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

5.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Esq.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to August 1994.  It appears from a DD Form 214, Certificate or Release or Discharge from Active Duty, for the period of active duty beginning in February 1976 and from DA Form 2-1, Personnel Qualification Record, that the Veteran also had a period of active duty from August 1973 to August 1975, although there is no DD Form 214 for this period of service in the electronic claims file and no other document usually accepted as verifying this prior period of active service.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, in November 2011 and February 2012.  The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The November 2011 rating decision effectuated a November 2011 Board grant of service connection for chronic headaches, and assigned a noncompensable rating effective February 5, 2001.  The Veteran filed a notice of disagreement (NOD), asserting that a higher rating should have been granted.  The RO issued a rating decision in February 2013, which determined that clear and unmistakable error had been committed in not granting a 30 percent rating effective December 16, 2010.  The Veteran filed another NOD, asserting that the effective date of the 30 percent rating should be February 5, 2001.  This appeal ensued.  Given the foregoing, the Board has determined that the issue before it is whether the Veteran is entitled to a compensable rating for chronic headaches prior to December 16, 2010.  

The February 2012 rating decision denied service connection for fibromyalgia, continued a 50 percent rating for PTSD, and denied entitlement to a TDIU.

The Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in September 2015.  A transcript is of record.  At the hearing there was discussion regarding the Veteran's desire to withdraw an appeal involving a claim of entitlement to a clothing allowance.  Review of the electronic record indicates that the Veteran filed a formal appeal concerning this issue in February 2013, but as discussed by the undersigned at the hearing, review of the Veteran's electronic files does not include the initial determination made by the VA Medical Center (VAMC), the Veteran's NOD, or a January 2013 statement of the case (SOC) referenced in February 2013.  As the Veteran has indicated his desire to withdraw his appeal concerning this claim, there is no prejudice to the Veteran in proceeding without associating the missing documents with the electronic files.  

The Veteran submitted additional evidence directly to the Board in September 2015, which was accompanied by a waiver of RO consideration.  The evidence will therefore be considered in this decision.  38 C.F.R. § 20.1304 (2015). 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In September 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wanted to withdraw his claim for entitlement to a clothing allowance.

2.  The Veteran has been diagnosed with fibromyalgia, which is a disease presumptively related to his service in the Southwest Asia Theater of Operations during the Persian Gulf War.  

3.  When considered in its totality, the lay and medical evidence dated prior to December 16, 2010, more closely approximates the criteria for a 30 percent rating, namely for headaches with characteristic prostrating attacks occurring on an average once a month over last several months.  

4.  During the appellate period, the Veteran's PTSD was manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; the Veteran's PTSD has not been manifested by total social impairment at any time during the appellate period.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal regarding the issue of entitlement to a clothing allowance have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for service connection for fibromyalgia have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).

3.  The criteria for an initial rating of 30 percent, and no higher, for chronic headaches have been met prior to December 16, 2010.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).

4.  The criteria for a rating of 70 percent, and no higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).

In September 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he did not wish to appeal the claim for entitlement to a clothing allowance.  See hearing transcript.  As he has withdrawn his appeal concerning this claim, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal concerning this claim and it is dismissed. 

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

In this decision, the Board grants entitlement to service connection for fibromyalgia and entitlement to a 30 percent rating for chronic headaches prior to December 16, 2010, both of which represent a complete grant of the benefit sought on appeal as they pertain to those claims.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159 in regards to those claims. 

In regards to the claim for a rating in excess of 50 percent for PTSD, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100%" based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The RO provided the appellant pre-adjudication notice pertaining to the claim for a rating in excess of 50 percent for PTSD by a letter dated in April 2010.  As such, VA's duty to notify the Veteran has been met.  

The duty to assist has also been met regarding the claim for a rating in excess of 50 percent for PTSD.  VA has obtained service treatment records; assisted the appellant in obtaining evidence, to include identified private treatment records and records from the Social Security Administration (SSA); afforded the appellant physical examinations; obtained medical opinions as to the severity of his disability; and afforded the appellant the opportunity to give testimony.  All known and available records relevant to the claim for a rating in excess of 50 percent for PTSD have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim for a rating in excess of 50 percent for PTSD at this time. 

Service Connection

Under legislation specific to Persian Gulf War Veterans, service connection may be established for a qualifying chronic disability resulting from an undiagnosed illness that became manifest during active service in the Southwest Asia Theater of Operations during the Persian Gulf War or to a degree of 10 percent or more during a specific presumption period.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).

The term "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of any of the following): (A) an undiagnosed illness; (B) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms; (C) any diagnosed illness that the Secretary determines in regulations prescribed under subsection (d) warrants presumptive service-connection.  38 U.S.C.A. § 1117(a)(2) and 38 C.F.R. § 3.317(a)(2)(i).

The Veteran's service personnel records document that he had service in Saudi Arabia, which is part of the Southwest Asia Theater of Operations, during the Persian Gulf War.  Therefore, he qualifies for consideration for presumptive service connection for disabilities resulting from undiagnosed illness or unexplained chronic multi-symptom illness.

The Veteran submitted two fibromyalgia service connected questionnaires dated in August 2015, one of which was signed by his private physician, Dr. F.B., and the other which was signed by a VA physician, Dr. T.D.T.  Both questionnaires indicated that the Veteran had fibromyalgia.  Given the foregoing, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for fibromyalgia is warranted on a presumptive basis.  See 38 C.F.R. § 3.317 (2)(i)(B)(1) (2015).
 Increased Ratings

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

Where the rating appealed is the initial rating assigned with a grant of service connection, as in the claim involving entitlement to a compensable rating for chronic headaches prior to December 16, 2010, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

When service connection has been in effect for many years, as in the claim involving entitlement to a rating in excess of 50 percent for PTSD, the primary concern for the Board is the current level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the relevant temporal focus for adjudicating an increased rating claim is on the evidence establishing the state of the disability from the time period one year before the claim was filed until a final decision is issued.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, staged ratings may be assigned if the severity of the disability changes during the relevant rating period. 

As noted in the Introduction, a November 2011 Board decision granted a claim of entitlement to service connection for chronic headaches.  This grant was effectuated by the RO in a November 2011 rating decision, which assigned a noncompensable rating by analogy pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100, effective February 5, 2001.  In his NOD to the November 2011 rating decision, the Veteran generally alleged that a higher rating should have been granted.  The RO subsequently issued a rating decision in February 2013, which determined that clear and unmistakable error had been committed in not granting a 30 percent rating effective December 16, 2010.  The Veteran filed another NOD, asserting that the effective date of the 30 percent rating should be February 5, 2001.  Given the assertions raised by the Veteran, the Board has determined that the issue before it is whether he is entitled to a compensable rating for chronic headaches prior to December 16, 2010.  

Service connection for PTSD was originally granted in a May 2007 rating decision, which assigned a 10 percent rating effective February 5, 2001, and a 30 percent rating effective October 4, 2006, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  The rating assigned for PTSD was subsequently increased to 50 percent in a June 2009 rating decision, effective November 7, 2008.  The Veteran's claim for an increased rating for PTSD was part of a claim for entitlement to a TDIU received on April 21, 2010.  The Board must determine whether the Veteran is entitled to a rating in excess of 50 percent for PTSD from April 21, 2009, forward.  See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 509-510.  

Diagnostic Code 8100 provides the criteria for migraine headaches.  In pertinent part, a noncompensable rating is assigned for headaches with less frequent attacks; 10 percent rating is provided for headaches with characteristic prostrating attacks averaging one in 2 months over last several months; and a 30 percent rating is provided for headaches with characteristic prostrating attacks occurring on an average once a month over last several months.  

The rating criteria do not define "prostrating," and neither has the Court of Appeals for Veterans' Claims.  By way of reference, the Board notes that "prostration" is defined as "utter physical exhaustion or helplessness" in Webster's New World Dictionary of American English, Third College Edition (1986), see p. 1080, and as "extreme exhaustion or powerlessness" in Dorland's Illustrated Medical Dictionary.  See 1367 (28th Ed. 1994).

Pursuant to the General Rating Formula for Mental Disorders, a 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015). 

A 70 percent evaluation contemplates occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activity; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships.  Id. 

Lastly, a 100 percent evaluation is warranted where there is total occupational and social impairment, due to symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or name.  Id. 

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b). 

The lay evidence in this case concerning the claims for a compensable rating for chronic headaches prior to December 16, 2010, and a rating in excess of 50 percent for PTSD as of April 21, 2009, consists of testimony provided by the Veteran and several statements submitted in support of his claims.

The Veteran testified in August 2008 that he had chronic headaches.  He was not receiving treatment for the condition and denied being diagnosed with migraines.  The Board notes that this hearing was held in conjunction with his claim for service connection.  

In a June 2011 statement in support of claim, the Veteran reported that he reported during his December 2010 VA examination that headaches rendered him totally incapacitated at least 20 weeks out of the year.  The Veteran further reported that when he is experiencing these debilitating headaches, it was not feasible for him to try and drive 40 miles one-way to check into the VA hospital to document his headaches.  He noted that it was more logical to pursue local remedies to relieve the pain.  In addition, he sometimes had to retreat to a dark quiet room to pray for relief.  

In a March 2014 statement, the Veteran's wife reported that the Veteran was suffering from extreme depression that made him stay in bed much of the time.  She noted that it was a task to get him out of bed to take care of his personal hygiene (which was becoming a problem for her) and that neither of them was getting much sleep because he had nightmares or what seemed to be fighting spells.  See statement from D.W.W.  
The Veteran testified in September 2015 that he was entitled to at least a 70 percent rating for his PTSD, citing to evidence in the record that is dated prior to the timeframe being considered by the Board in this appeal in regards to that claim.  He described the following symptoms as a result of his PTSD: being agitated all the time; having a short temper; not knowing how his wife stays with him; having depressed mood; difficulty communicating with people; staying mostly at home because he did not want to be around people; thoughts of suicide; being argumentative; and having panic attacks.  It was noted that the Veteran had been married several times and was on his third marriage.  He reported that his second wife was unfaithful and he turned violent, which landed him in jail.  In regards to his family relationships at present, the Veteran reported that they argued about small things and that things with his current wife were touch and go for a while, but he described her as the best thing he had in his life right now.  The Veteran also testified that when he was working, he did not like it when supervisors told him what to do.  The Veteran also noted that his personal hygiene had worsened and that he sometimes would not bathe for a week and that his wife sometimes had to get him out of bed after two to three days.  

In regards to his headaches, the Veteran testified in September 2015 that the evidence supports the assignment of a higher rating going all the way back to 2001, specifically noting a December 2006 record that documented a period of almost two weeks of intermittent headaches, a January 2008 record that noted two headaches a day, and VA examinations dated in December 2008 and March 2009 that noted daily headaches.  The Veteran testified that he had headaches all the time and that he did not always report them or seek treatment for them.  The Veteran testified that he was on medication for his headaches.  

The medical evidence in this case consists of VA and private treatment records, to include records from SSA, although most pre-date the timeframe being considered in conjunction with the claims for increased ratings, and VA examination reports.  The Board notes that it has reviewed the evidence in its entirety, but will not be discussing all of it with specificity.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007) (the Board is presumed to have considered all evidence presented in the record; it is not required to specifically discuss every piece of evidence).

Private treatment records from University Family Medicine Associates, PLLC document that the Veteran reported headaches on two occasions in July 2003, in August 2003, March 2004, September 2004 and July 2009.  

VA treatment records dated in October 2006 and December 2006 indicate that the Veteran reported he had had a lot of headaches lately.  See PC nursing note; outpatient treatment plan note.  

A January 2009 VA mental health note documents that the Veteran reported intrusive thoughts of his stressor events; nightmares several times per week; poor quality sleep; low frustration tolerance/irritability; avoidance of crowds and generally keeps to himself; survivor's guilt; occasionally low mood; and some vague, chronic hopeless thoughts, though he denied any current suicidal thoughts.  It was noted that the Veteran felt increasingly distressed because one of his best friends was leaving for Kuwait soon.  Mental status evaluation revealed that the Veteran was casually dressed with good hygiene and appeared his stated age.  Speech was spontaneous, mood was depressed at times and affect was minimally restricted.  It was noted that the Veteran did smile.  He denied suicidal and homicidal ideation and auditory and visual hallucinations and there was no evidence of delusions or obsessions.  Thought process was linear and goal directed.  Axis I diagnoses of PTSD and depression were provided and a GAF score of 58 was assigned.  

The Veteran underwent a VA miscellaneous neurological disorders examination in March 2009, at which time his claims folder was reviewed.  The Veteran reported that he had been having problems with headaches primarily located on the left side in the temporoparietal areas since service.  He reported that he continued to have headache pain and reported daily headaches, which he described as shooting and throbbing.  The Veteran denied any triggers, although he did report that he had noticed that he would have headaches when he had joint pain.  The Veteran reported that he took Tylenol and rested when he had a headache.  He indicated that he would go to sleep and that if he did not sleep, the duration of the headache would be 30 minutes to an hour.  His wife's massages also helped with headache pain.  The Veteran denied any emergency room visits for the headaches.  After physical examination, the Veteran was diagnosed with vascular headaches.  The VA examiner noted that he had been previously diagnosed with tension headaches in 1998 and 1999.  

During the March 2009 VA miscellaneous neurological disorders examination, the Veteran reported that a typical day for him was working on the computer and watching television.  He did go grocery shopping and would visit friends, and he and his wife would visit family members.  It was noted that he and his wife had planned a trip to Huntsville, Alabama, where they would drive, and a trip to Chicago, where they would fly.  

A May 2009 mental health psychiatry general progress note indicates that the Veteran was doing okay lately.  He reported he was having marital difficulties due to the fact that wife's grown children are still needing money and support from them, which he does not think is right.  The Veteran was even contemplating leaving his wife because of the magnitude of this issue.  The Veteran reported that his mood was okay, around a five on a scale of 10.  The last time he was higher was about three years ago when grandchild was born.  The Veteran reported that he still kept to himself a lot; that he had weird dreams but not really nightmares; and that sleep was a little better and he had been trying to get up earlier.  He indicated that he rarely had intrusive thoughts and that the stressors with his wife had precluded the other worries.  He went to a fraternity gathering in New York recently and did fine around crowds of people, such as in the airport, etc.  The rare use of alcohol when with friends was noted.  The Veteran indicated that he had enjoyed time recently with his best friend.  Mental status evaluation revealed that the Veteran was casually dressed with good hygiene and appeared his stated age.  Speech was spontaneous and of normal rate and volume.  Mood was depressed at times and at a level five, and affect was minimally restricted, though he did smile.  The Veteran denied suicidal and homicidal ideation and auditory and visual hallucinations, though the Veteran indicated that he thought about death every day but did not have any plans or wishes to take his life at that time.  There was no evidence of delusions or obsessions and thought process was linear and goal directed.  Axis I diagnoses of PTSD and depression, not otherwise specified, were made and a GAF score of 60 was assigned.  

A July 2009 mental health psychiatry general progress note indicates that the Veteran was doing a little worse lately.  He stated that he had been thinking about death, his own mortality, more over the past two to three weeks.  The Veteran denied that he was planning suicide or thinking about that, but was just planning, such as thinking about his will, being cremated, etc.  He reported that he was getting along better with wife.  The Veteran noted that he had been very depressed for about five or six days recently and did not get out of bed much or shower during that time.  Sleep remained poor.  The Veteran still enjoyed spending time with family and his grandchildren.  He had occasional intrusive and sometimes dreamed about death and the stressor event.  It was noted that the Veteran had participated in group therapy and that he reported he did not enjoy being in a group and still felt that he would want individual therapy.  He still had some trouble in crowds, hypervigilance, and some intrusive thoughts.  The rare use of alcohol when with friends was noted.  Mental status evaluation revealed that the Veteran was casually dressed, with good hygiene and appeared his stated age.  Speech was spontaneous and of normal rate and volume.  Mood was more down lately and affect was minimally restricted, though he did smile.  The Veteran denied suicidal and homicidal ideation and auditory and visual hallucinations, though he had been thinking more about death/his own mortality.  Thought process was linear and goal directed.  Axis I diagnoses of PTSD and depression, not otherwise specified, were made and a GAF score of 60 was assigned.  

A September 2009 VA mental health social worker note documents that the Veteran completed PTSD 101 psychoeducation group in June 2009 and was motivated for further treatment.  He reported a full range of PTSD symptoms.  More specifically, he reported recurrent or intrusive distressing thoughts or recollections; recurrent bad dreams or nightmares; avoidance; markedly lost interest in free time activities; feeling detached or cut off from others around him; impaired ability to experience the whole range of emotions; not thinking about the future; impaired sleep; irritability/outburst of anger; slight problems with concentration; being excessively alert both in public and at home; having over reactions to unexpected loud noises but being able to; getting defensive when surprised; and survivor's guilt.  In regards to his relationships, the Veteran reported a supportive relationship with his wife, that he had three military friends with whom he talked about once a week, and a good relationship with his son and step daughter.  The assessment was PTSD.  

Private treatment records from East Metro Rheumatology document that the Veteran reported chronic headaches in April 2010; headaches in July 2010 and October 2010; and that he reported his headaches occurred in groups or clusters in December 2010.  

The Veteran underwent a VA review examination for PTSD in November 2010, at which time his claims file and computerized medical records were reviewed.  He completed a PTSD check list prior to his interview.  On this self-report instrument he scored 74, considerably higher than the cut-off score of 50, for suspected PTSD.  He endorsed intrusive thoughts, flashbacks, physical reactions when reminded of stressors, loss of interest, sense of foreshortened future, sleep trouble, and hypervigilance as occurring "extremely."  He endorsed nightmares, feeling very upset when reminded of stressors, avoiding thoughts or conversations about stressors, avoiding situations that remind him of stressors, feeling distant or cut off from others, emotional numbness, irritability, poor concentration, and exaggerated startle as occurring "quite a bit."  He endorsed trouble recalling important parts of stressors as occurring "moderately."  In exploring these responses, there were a number of instances in which the Veteran's endorsements did not seem to meet the spirit of the question asked.  Therefore, his actual score was noted by the examiner to be likely somewhat lower than 74.  The Veteran reported prominent difficulty with intrusive memories; occasional nightmares; and severe trouble with flashbacks (but apparently was referring to intrusive memories).  He reported extreme avoidance of situations that reminded him of stressors, but instead seemed to be referring mostly to crowded situations, which usually speaks more to hypervigilance.  He said he had few interests, but did enjoy spending time with his grandchildren, described as "relaxing," and being with his one close friend.  The Veteran also reported feeling distant from others; emotional numbness (referring to loss of interest in sex); poor sleep and concentration; occasional problems with memory; feeling super alert; constant irritability, which had and continued to contribute to marital difficulties (the Veteran reported that his wife had recently left him); problems with anger management; inattentiveness to hygiene; depression; loss of appetite; loss of self-worth; occasional thoughts of suicide without specific plan; and thoughts of hurting others all the time.  

During the November 2010 VA examination, the Veteran reported that he had been married three times.  His first marriage lasted only a year and produced no children.  His second marriage lasted 10 years and produced one child, a son now 23 years of age.  This marriage ended when his wife was unfaithful.  The Veteran had been married to his current wife since 2003.  Their marriage had been quite rocky since she was arrested for domestic violence in August 2010, and they had been separated for nine days.  She was living with her son in Maryland.  The Veteran reported that he now lived alone.  He spent time on occasion with his friend and his brother and spoke with his son "just about every day - we have a good long-distance relationship."  He enjoyed his grandchildren.  He stated he spent his time mainly "at home watching television, relaxing and stuff. I don't go out unless I need to."  He reported that he usually kept a good bit of food on hand and "I don't really have to go to the grocery story but every other week or something. I manage that OK, but I'm minding my Ps and Qs. I get in and out fast. I make a list."  The Veteran reported that he occasionally went out to eat dinner.  If he was alone, he would get a to-go plate.  If he was with his friend, they would stay to eat.  

Mental status examination in November 2010 revealed that the Veteran was on time for his appointment.  He was clean and well groomed.  His expression was worried and there were dark circles below his eyes.  His hair was short and he wore a neatly trimmed beard.  His speech was garrulous, but of normal rate, tone, rhythm and volume.  His thought process was somewhat rambling and circumstantial, but he could be easily interrupted and redirected.  He denied suicidal and homicidal thoughts.  He denied hallucinations.  No delusions were elicited.  His mood was depressed and his affect was somewhat constricted, but he was easily able to smile and laugh in an appropriate way.  The Veteran was alert and fully oriented.  On cognitive testing he was able to register three words immediately, and could recall two independently after several minutes; he recalled the third when given a cue.  He was able to serially subtract 3 from 20 with one minor error.  He knew three of the last four presidents in order.  Axis I diagnoses of PTSD and adjustment disorder with depressed mood were made and a GAF score of 55 was assigned.  The examiner noted that the Veteran continued to meet full criteria for PTSD, and seemed to be exhibiting some signs of depression that appeared to be almost exclusively related to marital problems.  This had been diagnosed as an adjustment disorder.  It was less likely than not that this adjustment disorder is secondary to active duty military service or to other service connected conditions.  The examiner also noted that the Veteran seemed able to maintain relationships and that apart from his wife, he had some other social supports and he had a good relationship with his son and grandchildren.  It was the opinion of the examiner that there was occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

The Veteran underwent a VA neurological disorders examination on December 16, 2010, at which time his claims folder and computerized medical records were reviewed.  He reported that his headaches had been persistent since the service and had worsened over the last 10 years.  He noted several types of headaches.  He first reported migraine headaches, which were mostly throbbing, left-sided and associated with photophobia, phonophobia and nausea, but not vomiting. He rated the headaches at 9 to 10 out of 10.  He stated that these episodes occurred one to four times a month with each episode lasting several hours until he falls asleep.  He stated that these headaches are triggered by strong smells such as perfumes and Clorox and that he is unable to function during these episodes and has to lie down in a dark room.  He was taking medication for all his chronic pain and stated that the medication helped the headache partially but caused side effects of sedation.  He also took three to four tablets of over-the-counter extra strength Tylenol per episode with partial relief of symptoms without side effects.  The Veteran also reported having "regular headaches," which he stated occurred approximately twice a week with symptoms lasting for 30 to 40 minutes.  He stated that the headache episodes involved his entire head with pain radiating to the neck with neck tightness.  He was not sure of the specific triggers for these headaches.  He took two to three tablets of extra strength Tylenol with relief of these headaches without side effects.  He stated that he was able to function with these headaches and these episodes are not prostrating in nature.  He was able to perform his activities of daily living independently.  The Veteran also reported noting generalized headaches with hypertension and stated that the headaches were more severe than his regular headaches.  He stated that these headaches occur with elevated blood pressure approximately a couple of times a month with symptoms lasting from one to two hours.  He took over-the-counter Tylenol with relief of symptoms without side effects and took his blood pressure medications daily.  The Veteran stated that he was able to function during these headaches.  The assessment was chronic headaches with mixed features.  

The evidence of record supports the assignment of a 30 percent rating for chronic headaches prior to December 16, 2010.  This determination is based on the Veteran's August 2008 testimony before the Board that he had chronic headaches; his June 2011 statement that his headaches render him totally incapacitated at least 20 weeks of the year; and his September 2015 testimony that he had headaches all the time, but that he did not always report them or seek treatment for them.  It is also based on the medical evidence of record, which documents that the Veteran reported headaches when seeking private treatment on two occasions in July 2003 and in August 2003, March 2004, and September 2004; that the Veteran reported that he had had a lot of headaches lately when seeking VA treatment in October 2006 and December 2006; that the Veteran reported daily headaches, which required rest and medication, during his March 2009 VA examination; that the Veteran reported headaches when seeking private treatment in July 2009; that the Veteran reported headaches when seeking private treatment in April 2010 (described as chronic), July 2010 and October 2010; and that the Veteran reported that his headaches occurred in groups or clusters in December 2010.  The Board has also considered the Veteran's report during the December 16, 2010, VA examination, namely that he had migraine-type headaches one to four times a month with each episode lasting several hours and that he is unable to function during these episodes and has to lie down.  When considered in its totality, the lay and medical evidence dated prior to December 16, 2010, more closely approximates the criteria for a 30 percent rating, namely for headaches with characteristic prostrating attacks occurring on an average once a month over last several months.  A rating in excess of 30 percent is not warranted because there is no evidence, either lay or medical, to support a finding that the Veteran's headaches have resulted in severe economic inadaptability.  See statements from Veteran; hearing transcripts; VA treatment records; VA examination reports.  

The evidence of record supports the assignment of a 70 percent rating for PTSD.  This determination is based on the Veteran's wife's report in March 2014 that the Veteran had such extreme depression that he stayed in bed much of the time; that getting him to take care of his personal hygiene was becoming problematic; and that he had nightmares.  When considering these objective statements as to symptomatology exhibited by the Veteran in conjunction with the subjective symptoms reported by the Veteran during this time frame, to include complaints of agitation; short temper; depressed mood; impaired communication; isolation; thoughts of suicide; panic attacks; impaired sleep; nightmares; intrusive thoughts; and avoidance, the Board finds that the Veteran's disability picture approximates the criteria for the assignment of a 70 percent rating during the appellate period.  

The evidence of record does not support the assignment of a rating in excess of 70 percent for PTSD at any time during the appellate period.  The Board acknowledges the symptomatology reported by the Veteran and his wife and discussed in preceding paragraphs.  Even taking into account these reports, the evidence of record does not reveal that the Veteran had gross impairment in thought processes or communication; or persistent delusions or hallucinations.  The Veteran's thought process was consistently reported in VA treatment records as linear and goal directed prior to November 2010, when it was described as somewhat rambling and circumstantial during the VA examination.  See January 2009 VA mental health note; May 2009 mental health psychiatry general progress note; July 2009 mental health psychiatry general progress note.  However, the Veteran was easily interrupted and redirected during the November 2010 VA examination, and cognitive testing at that time revealed no major impairment (the Veteran could register three words immediately and could recall two independently after several minutes (recalling the third when given a cue)).  In addition, the Veteran's speech was consistently reported as spontaneous and of normal rate and volume prior to November 2010, when it was reported as garrulous but of normal rate, tone, rhythm and volume.  Also important to note is the fact that the Veteran consistently denied experiencing hallucinations of any sort.  See VA treatment records; VA examination reports.  

The evidence of record also does not reveal that the Veteran had disorientation to time or place; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); or memory loss for names of close relatives, own occupation, or own name, although he has reported impairment of memory to a lesser extent, at any time during the appellate period.  Rather, the Veteran was described as being alert and fully oriented during the November 2010 VA examination; and he was reportedly casually dressed with good hygiene and appearing his stated age when receiving VA treatment, despite his assertions that he had trouble maintaining his hygiene.  The Board finds the objective evidence of record related to the Veteran's appearance more probative than the Veteran's and his wife's accounts regarding hygiene.  There is no indication from the Veteran's treatment records that he exhibited grossly inappropriate behavior or was in persistent danger of hurting others at any time during the appellate period.  

The Board also acknowledges that the Veteran has reportedly not worked since 2004 and that his claim for entitlement to a TDIU is being remanded for additional development.  During the November 2010 VA examination, the Veteran specifically reported that the current reason for his not working related to physical rather than mental health problems.  Even if the Board were to find the Veteran to be totally impaired in the occupational sense as a result of his PTSD, the fact of the matter remains that the symptoms exhibited by the Veteran and reported by him and those who know him have not rendered him totally impaired in the social sense.  This is evident in the record.  In March 2009, he reported that he would go grocery shopping, that he would visit friends, that he and his wife would visit family members, and that he and his wife had planned trips to Alabama and Illinois.  See VA miscellaneous neurological disorders examination.  In May 2009, the Veteran reported that he had gone to a fraternity gathering in New York recently and had been fine around crowds of people.  See mental health psychiatry general progress note.  In July 2009, he reported enjoying spending time with his family and grandchildren and in September 2009, the Veteran reported a supportive relationship with his wife, a good relationship with his son and step-daughter, and that he had three military friends with whom he talked about once a week.  See mental health psychiatry general progress note and mental health social worker note.  During the November 2010 VA examination, the Veteran reported he enjoyed spending time with his grandchildren and being with his one close friend; he also reported that he spent time on occasion with his brother, that he spoke to his son just about every day, and that he occasionally went out to dinner, to include with a friend.  The November 2010 VA examiner also specifically noted that the Veteran seemed able to maintain relationships and that apart from his wife, he had some other social supports and that he had a good relationship with his son and grandchildren.  The Board also notes that the Veteran completed group psychoeducation group in June 2009.  

In addition to the foregoing, while the Board acknowledges that the Veteran and his wife were separated at some point during the appellate period and that she was living in Maryland during their separation, the fact remains that he is still married to her at the present time.  See September 2015 hearing transcript.  

For these reasons, the Board does not find that the evidence of record supports a finding of total social impairment.  Total social impairment due to such symptoms is specifically required by the regulations.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  In the absence of total social impairment, the preponderance of the evidence supports the 70 percent disability rating assigned for PTSD throughout the appellate period.  The evidence is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Extraschedular Consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2015).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds that the Veteran's service-connected chronic headaches and PTSD disability pictures are not so unusual or exceptional in nature as to render the currently assigned ratings inadequate at any time during the period on appeal.  The Veteran's service-connected headaches are evaluated under the Schedule of Ratings for neurological conditions and convulsive disorders, and his service-connected PTSD is evaluated under the General Rating Formula for Mental Disorders.  The criteria used to evaluate these disabilities are found by the Board to specifically contemplate the level of disability and symptomatology, to include consideration of social and occupational impairment in regards to the PTSD.  The Veteran's chronic headaches are manifested by complaints of pain, and his PTSD is manifested by subjective and objective evidence of social and occupational impairment.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms associated with his service-connected chronic headaches and PTSD are more than adequately contemplated by the disability ratings currently assigned for these disabilities.  Ratings in excess of those assigned are provided for certain manifestations of headaches and PTSD, but the medical evidence of record did not demonstrate that such manifestations were present in this case.  The criteria for the currently assigned disability ratings more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required for either the service-connected chronic headaches or the service-connected PTSD.


ORDER

The issue of entitlement to a clothing allowance is dismissed.

Service connection for fibromyalgia is granted.

An initial rating of 30 percent, and no higher, is granted for chronic headaches prior to December 16, 2010.

A 70 percent rating, and no higher, is granted for PTSD.  


REMAND

In an April 2010 VA Form 21-8940, the Veteran reported that PTSD and chronic pain prevented him from securing or following any substantial gainful occupation and that January 1, 2004, represented the date on which his disability affected full-time employment, that he last worked full time, and that he became too disabled to work.  He reported working as a self-employed real estate agent from May 1, 1996, to April 1, 2000, for AT&T from June 15, 2001, to February 15, 2002, and as a self-employed real estate agent from January 15, 2003, to January 1, 2004.  The Veteran reported that he left his last job/self-employment because of his disability and that he had not tried to obtain employment since he became too disabled to work.  He had completed college but had no other education or training before or since becoming too disabled to work.  In the remarks section, the Veteran reported that because of his PTSD and mental problems, he was easily agitated and very difficult to get along with; that several psychiatrists had evaluated him as not being capable of performing in a normal work environment; that he also suffered from chronic pain and fatigue; and that he was disabled under Social Security rules and receiving disability compensation.  

In an April 2010 VA Form 21-4138, the Veteran reported that he was seeking unemployability on the basis of PTSD and chronic pain as a result of undiagnosed illness, which manifested itself with symptoms of fatigue, chronic widespread pain, headache, muscle pain, joint pain, sleep disturbances, gastrointestinal signs or symptoms, and neuropsychological signs or symptoms, all of which he suffers on a daily basis and took prescribed medications for.  The Veteran also reported that he had recently been diagnosed with fibromyalgia.  

In a September 2010 VA Form 21-4138, the Veteran reported that he was also seeking unemployability on the basis of chronic pain as a result of low back pain disorder, including lumbosacral degenerative disc disease, and a right knee disorder, including right knee strain.  

In a June 2011 VA Form 21-0829, it was clarified that the Veteran was seeking entitlement to a TDIU on the basis of PTSD, chronic pain/back, chronic fatigue, muscle pain, sleep disturbance, fibromyalgia, gastroesophageal reflux disease (GERD), hypertension and headaches.  

In a June 2013 letter, the Veteran's attorney reports that the evidence of record supports a finding that the Veteran cannot perform gainful activity due to the limitations caused by his service-connected impairments, to include PTSD, a back disorder, a right knee disorder, hypertension, GERD and headaches.  The attorney notes that the SSA found that the Veteran had been unable to perform gainful activity since 2004 due to symptoms directly attributable to the Veteran's service-connected PTSD, headaches, back condition, and knee condition.  

The Veteran testified in September 2015 that the evidence supports a finding that he is unable to maintain gainful activity due to the severity of not only the headaches, but the back pain and the service-connected right knee and PTSD as well.  The Veteran specifically reported that his right knee went out all the time and that he had fallen several times; that his back hurts so much he can barely bend over, and his wife needs to help him put on his clothes, socks and shoes.  

Given the many assertions raised by the Veteran throughout the course of this appeal, the Board finds that an opinion addressing the effects of the service-connected disabilities upon the Veteran's ordinary activity which include employment is warranted in this case.  See 38 C.F.R. § 4.10.  The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2015). 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran an examination to address the functional effects of the Veteran's service-connected disabilities (PTSD; residuals of back injury; left lower extremity lumbar radiculopathy; chronic headaches; hypertension; residuals of right knee injury; GERD; status post umbilical hernia repair; tinea versicolor of the chest, back and arms; erectile dysfunction; and fibromyalgia) on his ordinary activity including employment.  

The examiner must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand and any electronic records, were reviewed in connection with this examination. 

Although it is the responsibility of the VA rating specialist to determine, based on all the relevant evidence of record--including reports of examination, outpatient treatment records, lay statements, letters from employers, and evidence pertaining to the Veteran's educational background and employment history--whether the Veteran is unable to obtain or retain substantially gainful employment in light of his service-connected disabilities alone, the VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected disability or disabilities.  It is the examiner's responsibility to furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activity which include employment.  See 38 C.F.R. § 4.10.  This description may include an opinion on such questions as whether a claimant's conditions preclude standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks, such as those requiring extended concentration or fine motor skills.  Moore v. Nicholson, 21 Vet. App. 211, 219 (2007), rev'd on other grounds sub nom. Moore v Shinseki, 555 F.3d 1369 (Fed. Cir. 2009); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013). 

The examiner should comment on the effects of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment, including any form of sedentary work, and whether, in the examiner's opinion, service-connected disabilities are of such severity as to preclude certain types of employment. 

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide an opinion. 

2.  Readjudicate the claim for TDIU based on all the relevant evidence of record--including reports of examination such as the one ordered above; outpatient treatment records; lay statements; letters from employers; and evidence pertaining to the Veteran's educational background and employment history.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


